The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      
DETAILED ACTION
Current Status of Claims  
This action is a response to communication of September 7, 2021.  By Preliminary Amendment of September 7, 2021, the Applicant amended claims 16, 17, 18, 19, 20, 22, 23, 24, 25, 26 and canceled claims 1-15, 21, and 27. Therefore, claims 16-20, and 22 to 26 are currently active in the application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the indication of boxes in the charts of Figures 2, 3, 4, 5 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16-20 and 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/436,203. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications relate to method/device for reducing of pop noise in an acoustic signal generated by a transmitter by generating a combined signal of an ultrasonic signal and audio signal and upon receiving instruction signal for initiating the ultrasonic signal in the combined signal increase/decrease ultrasonic signal to the predetermined value over a predetermined enable time/period.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application 17/467,588
Conflicting application 17/436,203
16. A method for reducing the occurrence of pop noise in an acoustic signal generated by a transmitter in an electronic device, the electronic device comprising a first module, a second module, a mixer, and a processor, the method comprising: generating a combined signal using the mixer; the combined signal being generated dependent upon: an ultrasonic signal from the second module; and an audio signal from the first module; generating, using the transmitter, the acoustic signal dependent upon the combined signal; receiving, at the processor, a first instruction signal for initiating the ultrasonic signal in the combined signal; initiating, in response to the first instruction signal, via the processor an increase in the amount of the ultrasonic signal in the combined signal, wherein the amount of the ultrasonic signal in the combined signal is increased from an essentially zero value to the predetermined value over a predetermined enable time-period.
17. A method for reducing the occurrence of pop noise in an acoustic signal generated by a transmitter in an electronic device, the electronic device comprising a first module, a second module, a mixer, and a processor, the method comprising: generating a combined signal using the mixer; the combined signal being generated dependent upon: an ultrasonic signal from the second module; and an audio signal from the first module; generating, using the transmitter, the acoustic signal dependent upon the combined signal; receiving, at the processor, a second instruction signal for terminating the ultrasonic signal from the combined signal; initiating, in response to the second instruction signal, via the processor a decrease in the amount of the ultrasonic signal in the combined signal, wherein the amount of the ultrasonic signal is decreased from the predetermined value to an essentially zero value over a predetermined disable time-period.
18. A method for reducing the occurrence of pop noise in an acoustic signal generated by a transmitter in an electronic device, the electronic device comprising a first module, a second module, a mixer, and a processor, the method comprising: generating a combined signal using the mixer; the combined signal being generated dependent upon: an ultrasonic signal from the second module; and an audio signal from the first module; generating, using the transmitter, the acoustic signal dependent upon the combined signal; receiving, at the processor, a third instruction signal for terminating the audio signal in the combined signal; initiating, in response to the third instruction signal, via the processor a decrease in the amount of the ultrasonic signal in the combined signal, wherein  the amount of the ultrasonic signal is decreased from a predetermined value to an essentially zero value over a predetermined disable time-period; and terminating or removing, upon expiry of the predetermined disable time-period, the audio signal from the combined signal.
19. The method according to claim 18, wherein the method further comprises: receiving, at the processor, a fourth instruction signal for resuming the transmission of the ultrasonic signal in the combined signal; initiating, in response to the fourth instruction signal, an increase in the amount of the ultrasonic signal in the combined signal, wherein the amount of the ultrasonic signal is increased from an essentially zero value to a predetermined value over a predetermined re-enable time-period.
20. A method for reducing the occurrence of pop noise in an acoustic signal generated by a transmitter in an electronic device, the electronic device comprising a first module, a second module, a third module, a mixer, and a processor, the method comprising: generating a combined signal using the mixer; the combined signal being generated dependent upon: an ultrasonic signal from the second module; an audio signal from the first module; and a second ultrasonic signal from the third module; generating, using the transmitter, the acoustic signal dependent upon the combined signal; receiving, at the processor, a fifth instruction for replacing the ultrasonic signal with a second ultrasonic signal in the combined signal; initiating, in response to the fifth instruction, via the processing unit a decrease in the amount of the ultrasonic signal in the combined signal, wherein the amount of the ultrasonic signal is decreased from a predetermined value to an essentially zero value over a predetermined disable time-period; and initiating, essentially simultaneously to initiating the decrease in the amount of the ultrasonic signal, an increase in the amount of the second ultrasonic signal in the combined signal via the second ultrasonic output, wherein the amount of the second ultrasonic signal is increased from an essentially zero value to a predetermined second value over a predetermined replace time-period.
21. (canceled)
22. A computer-program product comprising a computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement the method of claim 16.
23. A computer-program product comprising a computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement the method of claim 17.
24. A computer-program product comprising a computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement the method of claim 18.
25. The computer-program product of claim 24, wherein the processor is further caused to: receive a fourth instruction signal for resuming the transmission of the ultrasonic signal in the combined signal; and initiate, in response to the fourth instruction signal, an increase in the amount of the ultrasonic signal in the combined signal, wherein the amount of the ultrasonic signal is increased from an essentially zero value to a predetermined value over a predetermined re-enable time-period.
26. A computer-program product comprising a computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement the method of claim 20.

1. An electronic device comprising: a first module for generating an audio signal; a second module for generating an ultrasonic signal; a mixer for generating a combined signal; a transmitter for outputting an acoustic signal dependent upon the combined signal; and, a processor for controlling the ultrasonic signal; and wherein, in response to receiving a first instruction signal for initiating the ultrasonic signal, the processor is configured to increase the amount of the ultrasonic signal in the combined signal from an essentially zero value to a predetermined value over a predetermined enable time-period.
2. The electronic device according to claim 1, wherein in response to receiving a second instruction signal for terminating the ultrasonic signal, the processor is configured to decrease the amount of the ultrasonic signal in the combined signal from the predetermined value to an essentially zero value over a predetermined disable time-period.
3. The electronic device according to claim 1, wherein, in response to receiving a third instruction signal for terminating the audio signal, the processor is configured to: decrease the amount of the ultrasonic signal, in the combined signal, from a predetermined value to an essentially zero value over a predetermined disable time-period; and upon expiry of the predetermined disable time-period, terminate or remove the audio signal from the combined signal.
4. The electronic device according to claim 3, wherein in response to receiving a fourth instruction signal for resuming generation of the ultrasonic signal in the combined signal, the processor is further configured to: increase the amount of the ultrasonic signal from an essentially zero value to the predetermined value over a re-enable time-period.
5. The electronic device according to claim 1, wherein the electronic device further comprises a third module for generating a second ultrasonic signal and, wherein, in response to receiving a fifth instruction signal for replacing the ultrasonic signal, the processor is configured to: initiate a decrease in the amount of the ultrasonic signal in the combined signal from the predetermined value to an essentially zero value, the decrease being executed over a predetermined disable time-period; and essentially simultaneously to initiating the decrease in the amount of the ultrasonic signal, initiate an increase in the amount of the second ultrasonic signal in the combined signal, the amount of the second ultrasonic signal being increased from an essentially zero value to a predetermined second value over a predetermined replace time-period.
6. The electronic device according to claim 5, wherein the electronic device also comprises a receiver for receiving an echo of the combined signal being reflected by an object, and the processor is configured to analyze the echo, and wherein the processor is configured to: interrupt analyzing the echo prior to initiating the decrease in the amount of the ultrasonic signal; and resume analyzing the echo after the expiry of the replace time-period.
7. An electronic device comprising: a first module for generating an audio signal; a second module for generating an ultrasonic signal; a mixer for generating a combined signal; a transmitter for outputting an acoustic signal dependent upon the combined signal; and, a processor for controlling the ultrasonic signal; wherein, in response to receiving a second instruction signal for terminating the ultrasonic signal, the processor is configured to decrease the amount of the ultrasonic signal in the combined signal from a predetermined value to an essentially zero value over a predetermined disable time-period.
8. The electronic device according to claim 1, the electronic device comprising: wherein the predetermined value is a predetermined enable value; and wherein, in response to receiving a second instruction signal for terminating the ultrasonic signal, the processor is configured to decrease the amount of the ultrasonic signal from a predetermined disable value to an essentially zero value over a predetermined disable time-period.
9. An electronic device comprising: a first module for generating an audio signal; a second module for generating an ultrasonic signal; a mixer for generating a combined signal; a transmitter for outputting an acoustic signal dependent upon the combined signal; and, a processor for controlling: the ultrasonic signal; and the audio signal; wherein, in response to receiving a third instruction for terminating the audio signal, the processor is configured to: decrease the amount of the ultrasonic signal, in the combined signal, from a predetermined value to an essentially zero value over a predetermined disable time-period; and upon expiry of the predetermined disable time-period, terminate or remove the audio signal from the combined signal.
10. An electronic device comprising: a first module for generating an audio signal; a second module for generating an ultrasonic signal; a third module for generating a second ultrasonic signal; a mixer for generating a combined signal; a transmitter for outputting an acoustic signal dependent upon the combined signal; and, a processor for controlling: the ultrasonic signal; and the second ultrasonic signal; wherein, in response to receiving a fifth instruction for replacing the ultrasonic signal, the processor is configured to: decrease in the amount of the ultrasonic signal in the combined signal from a predetermined value to an essentially zero value, the decrease being executed over a predetermined disable time-period; and essentially simultaneously to initiating the decrease in the amount of the ultrasonic signal, initiate an increase in the amount of the second ultrasonic signal in the combined signal, the amount of the second ultrasonic signal being increased from an essentially zero value to a predetermined second value over a predetermined replace time-period.
11. An electronic device comprising: a first module for generating an audio signal; a second module for generating an ultrasonic signal; a third module for generating a second ultrasonic signal; a mixer for generating a combined signal; a transmitter for outputting an acoustic signal dependent upon the combined signal; a receiver for receiving an echo of the combined signal being reflected by an object; and a processor for: controlling the ultrasonic signal; controlling second ultrasonic signal; and analyzing the echo; wherein, in response to receiving a fifth instruction for replacing the ultrasonic signal of a predetermined value with the second ultrasonic signal of a predetermined second value, the processor is configured to: interrupt analyzing the echo; initiate a decrease in the amount of the ultrasonic signal from the predetermined value to an essentially zero value, the decrease being executed over a predetermined disable time-period; and essentially simultaneously to initiating the decrease in the amount of the ultrasonic signal, initiating an increase in the amount of the second ultrasonic signal in the combined signal, the amount of the second ultrasonic signal being increased from an essentially zero value to the predetermined second value over a predetermined replace time-period; and resume analyzing the echo after the expiry of the replace time-period.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US Patent Publication Application 2011/0103614 to Cheung et al.
US Patent 9,699,288 to Chien
US Patent Publication Application 2008/0044035 to Agrawal 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692